DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 5 April 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “Mexoryl SX” and “Sunset Yellow FCF”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See MPEP 2173.05(u). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe terephthalylidene dicamphor sulfonic acid and Yellow 6, and accordingly, the identification/description is indefinite.
The examiner has proposed amending the claims to remove recitation of these trade names. See the proposed claim amendment at the end of the office action.

Claims 1-8, 13, and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following, with relevant text reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    128
    600
    media_image1.png
    Greyscale

As such, the term “salts thereof” appears to have been recited twice. It is unclear how the duplicative recitation of the phrase “salts thereof” further limits the claim.
The examiner notes that this is also the case regarding the non-polymeric base. See the relevant text reproduced below.

    PNG
    media_image2.png
    88
    593
    media_image2.png
    Greyscale

Similarly, as set forth above, the term “salts thereof” appears to have been recited twice. It is unclear how the duplicative recitation of the phrase “salts thereof” further limits the claim.
The examiner has proposed amending the claims to remove recitation of these duplicative claim requirements. See the proposed claim amendment at the end of the office action.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 is drawn to a process for preparing a film. This process comprises applying the composition of claim 1 to a surface followed by drying the composition. Such a process appears to result in claim 17 not properly depending from claim 1. This is because claim 17 recites subject matter that is outside the scope of claim 1, thereby failing to include all of the limitations of claim 1. This is because claim 1 recites the presence of a physiologically acceptable volatile medium. However, the method of claim 17 forms a composition that lacks this physiologically acceptable volatile medium because it has been removed in the drying process. Therefore, claim 17 is drawn to making subject matter that does not include the physiologically acceptable volatile medium, which is a requirement of claim 1, and therefore, claim 17 is drawn to subject matter outside the scope of claim 1. This rationale applies to claims 18 and 20-21.
The examiner proposes claim amendments to overcome this issue which are set forth at the end of the office action.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (WO 2017/104221 A1) in view of Heinrichs et al. (US 2006/0188459 A1).
Kasai et al. (hereafter referred to as Kasai) teaches the following, as of page 2, lines 1-5, reproduced below.

    PNG
    media_image3.png
    189
    1259
    media_image3.png
    Greyscale

The non-polymeric acid of Kasai may be terephthalylidene dicamphor sulfonic acid and salts thereof (Mexoryl SX), Yellow 6 (Sunset Yellow FCF) ascorbic acid and salts thereof, and a mixture thereof, as of Kasai, page 3, lines 8-11.
Kasai does not teach an amphoteric polymer.
Heinrichs et al. (hereafter referred to as Heinrichs) is drawn to a cosmetic, pharmaceutical, or dermatological preparation, as of Heinrichs, title and abstract. Said composition may be used as a sunscreen, as of Heinrichs, paragraphs 0004, 0008, 0042, 0043, claim 9, claim 40, and elsewhere in the document. Said composition may include polyquaternium-22 and polyquaternium-39, as of paragraph 0194; these are understood to read on the required amphoteric polymer.
It would have been prima facie obvious for one of ordinary skill in the art to have added the polyquaternium-22 and/or polyquaternium-39 of Heinrichs to the particle of Kasai. Kasai is drawn to a particle used for delivering a sunscreen agent, and is used for cosmetic purposes. Heinrichs teaches that polyquaternium-22 and polyquaternium-39 can be used in cosmetic compositions. As such, the skilled artisan would have been motivated to have added the polyquaternium-22 and polyquaternium-39 to the particle of Kasai for predictable formation of a particle useful as a cosmetic sunscreen with a reasonable expectation of success. Combining prior art elements (e.g. the particle of Kasai with the amphoteric polymer of Heinrichs) according to known methods to yield predictable results (suitability as a cosmetic sunscreen) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claims 2-3, Kasai teaches a cationic polymer which is a cyclopolymers of alkyldiallylamine and cyclopolymers of dialkyldiallylammonium such as (co)polydiallyldialkyl ammonium chloride, (co)polyamines such as (co)polylysines, as of Kasai, page 2, lines 10-18. These would have had the required amino groups.
As to claims 4-5, Kasai teaches polysaccharides such as alginic and hyaluronic acids, as of Kasai, page 2, lines 30-35. These have carboxylate groups as the source of the negative charge.
As to claims 6-7, Heinrichs teaches polyquaternium-22 and polyquaternium-39, which is understood to read on the additional limitations of these claims.
As to claim 8, Kasai teaches that the polymers are 0.01% to 20%, as of Kasai, page 2 lines 41-45.
As to claim 13, Kasai teaches that the non-polymeric acid is present from 0.01% to 20%, as of Kasai, page 3 line 15.
As to claim 15, Kasai teaches a pH of 3.5 to 8.5, as of Kasai, page 3 lines 30-31.
As to claim 16, Kasai teaches an amount of the particle from 0.01% to 60%, as of Kasai, page 3 lines 20-25.
As to claims 17-19, Kasai teaches preparing a film in the abstract of Kasai.
As to claims 17-20, Kasai teaches applying the composition to a keratin substrate and drying to form a film, as of Kasai, page 3, lines 45-50.
As to claim 21, Kasai teaches that the cosmetic film is resistant to water with a pH of 7 or less, and is removable with water with a pH of more than 7, as of Kasai, page 4 lines 28-31.
Note Regarding Reference Date: The instant application was effectively filed on 13 June 2017. Kasai was effectively filed as early as 15 December 2015. As such, Kasai was effectively filed earlier than the instant application. Additionally, the inventive entity of Kasai differs from the inventive entity of the instant application, as there are individuals who are inventors of the Kasai document who are not inventors of the instant application. If there is any difference in inventive entity between the prior art U.S. patent document and the application under examination or patent under reexamination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2); see MPEP 2154.01(c). As such, Kasai is prior art under at least AIA  35 U.S.C. 102(a)(2).
The examiner notes that applicant may consult MPEP 2154.02(b), MPEP 2154.02(c), and MPEP 2155 regarding how this rejection can be overcome.


Claims 1-8, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (WO 2017/104585 A1) in view of Heinrichs et al. (US 2006/0188459 A1).
Kasai et al. (hereafter referred to as Shiroya after the second inventor) teaches a composition with the following structure, as of Shiroya, page 2, lines 1-5, reproduced below.

    PNG
    media_image4.png
    184
    848
    media_image4.png
    Greyscale

The hydrophilic or water-soluble UV filter may be terephthalylidene dicamphor sulfonic acid and salts thereof (Mexoryl SX), as of Shiroya, page 3 line 6.
Shiroya does not teach an amphoteric polymer.
Heinrichs et al. (hereafter referred to as Heinrichs) is drawn to a cosmetic, pharmaceutical, or dermatological preparation, as of Heinrichs, title and abstract. Said composition may be used as a sunscreen, as of Heinrichs, paragraphs 0004, 0008, 0042, 0043, claim 9, claim 40, and elsewhere in the document. Said composition may include polyquaternium-22 and polyquaternium-39, as of paragraph 0194; these are understood to read on the required amphoteric polymer.
It would have been prima facie obvious for one of ordinary skill in the art to have added the polyquaternium-22 and/or polyquaternium-39 of Heinrichs to the particle of Shiroya. Shiroya is drawn to a particle used for delivering a sunscreen agent, and is used for cosmetic purposes. Heinrichs teaches that polyquaternium-22 and polyquaternium-39 can be used in cosmetic compositions. As such, the skilled artisan would have been motivated to have added the polyquaternium-22 and polyquaternium-39 to the particle of Shiroya for predictable formation of a particle useful as a cosmetic sunscreen with a reasonable expectation of success. Combining prior art elements (e.g. the particle of Shiroya with the amphoteric polymer of Heinrichs) according to known methods to yield predictable results (suitability as a cosmetic sunscreen) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claims 2-3, Shiroya teaches that the cationic polymer may be cyclopolymers of alkyldiallylamine and cyclopolymers of dialkyldiallylammonium such as (co)polydiallyldialkyl ammonium chloride, (co)polyamines such as (co)polylysines, as of Shiroya, page 2 lines 10-19. These have amino groups as the cationic groups, as required by claim 2.
As to claims 4-5, Shiroya teaches alginic acid and hyaluronic acid as anionic polymers, as of Shiroya, page 2 lines 30-35. These have carboxylate groups as the anionic groups.
As to claims 6-7, Heinrichs teaches polyquaternium-22 and polyquaternium-39, which is understood to read on the additional limitations of these claims.
As to claim 8, Shiroya teaches that the amount of polymer is between 0.01 to 20% by weight, as of Shiroya, page 2 lines 43-44. This is within the claimed range.
As to claim 13, Shiroya teaches 0.01 to 20% of the UV filter, as of Shiroya, page 3 line 10. As the UV filter may be terephthalylidene dicamphor sulfonic acid and salts thereof, the skilled artisan would have been motivated to have formulated this compound in the range described above.
As to claim 15, Shiroya teaches a pH from 3.5 to 8.5, as of Shiroya, page 3 lines 26-27.
As to claim 16, Shiroya teaches an amount of the particle of 0.01% to 60%, as of Shiroya, page 3 lines 15-20.
As to claims 17-19, Shiroya teaches preparing a film in the abstract of Shiroya.
As to claims 17-20, Shiroya teaches applying the composition to a keratin substrate and drying to form a film, as of Shiroya, page 4, lines 15-19.
As to claim 21, Shiroya teaches that the cosmetic film is resistant to water with a pH of 7 or less, and is removable with water with a pH of more than 7, as of Kasai, page 4 lines 20-23.
Note Regarding Reference Date: The instant application was effectively filed on 13 June 2017. Shiroya was effectively filed as early as 15 December 2015. As such, Shiroya was effectively filed earlier than the instant application. Additionally, the inventive entity of Shiroya differs from the inventive entity of the instant application, as there are individuals who are inventors of the Shiroya document who are not inventors of the instant application. If there is any difference in inventive entity between the prior art U.S. patent document and the application under examination or patent under reexamination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2); see MPEP 2154.01(c). As such, Shiroya is prior art under at least AIA  35 U.S.C. 102(a)(2).
The examiner notes that applicant may consult MPEP 2154.02(b), MPEP 2154.02(c), and MPEP 2155 regarding how this rejection can be overcome.


Claims 1-8, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1).
Traynor et al. (hereafter referred to as Traynor) is drawn to a charged microcapsule, as of Traynor, title and abstract.
As to part (a) of claim 1, the claim requires cationic polymers, amphoteric polymers, and anionic polymers. Traynor teaches cationic polymers in the abstract. Traynor teaches anionic polymers in paragraph 0182.
As to the required amphoteric polymer of claim 1, Traynor teaches polyquaternium-22 in paragraphs 0022 and 0029; this is understood to be an amphoteric polymer even if Traynor does not recognize it as such.
As to the required physiologically volatile medium of claim 1, part (b), Traynor teaches a solvent apparently intending to evaporate in paragraph 0275.
As to the required non-polymeric acid having two or more pKa values, Traynor teaches Vitamin C in paragraph 0087, which reads on the required ascorbic acid. Traynor teaches phytic acid in paragraph 0090. Traynor teaches terephthalylidene dicamphor sulfonic acid in paragraph 0060.
As to the required non-polymeric base of claim 1, Traynor teaches arginine in paragraph 0187 and lysine in paragraph 0111.
As to claim 1, Traynor teaches a cationic polymer, anionic polymer, amphoteric polymer, non-polymeric acids and bases, and volatile solvent. Together these would provide a composition as claimed instantly. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 1, the claim requires a specific pH range. Traynor teaches a pH of 2 to 7 in paragraph 0144. This overlaps with the claimed pH range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires a polyion complex. Traynor, paragraph 0163, teaches that

While the cationic component should be catioinic [sic] over all, the cationic component may also contain some anionic groups as well, and may be, for example amphoteric

In view of this teaching, the composition of Traynor is understood to be a polyion complex due to complexing between cationic and anionic groups.
As to claims 2-3, the cationic polymers in paragraphs 0159-0160 of Traynor are understood to meet these claimed requirements.
As to claims 4-5, the anionic polymers in paragraph 0182 of Traynor are understood to meet these claimed requirements and include copolymers comprising maleic acid.
As to claim 6, the cationic polymers in Traynor, paragraphs 0159-0160 comprise amine groups, and the anionic polymers in Traynor, paragraph 0182 comprise carboxylate groups.
As to claim 7, Traynor teaches polyquaternium 22 in paragraphs 0022 and 0029.
 As to claim 8, Traynor teaches that the cationic [polymeric] component appears to be from 0.1% to 20%, as of Traynor, paragraph 0165. The amount of the anionic polymer would have been expected to have been smaller, since the cationic polymer predominates in Traynor. As such, the amount of polymer taught by Traynor appears to be within the claimed range.
As to claim 13, Traynor teaches active ingredients in amounts of 0.05% to 5%, as of Traynor, paragraph 0111. While these amounts appear to refer to antioxidant active agents, the skilled artisan would have been motivated to have optimized the concentration of other active agents such as Vitamin C (ascorbic acid) and phytic acid to have been in this range. This is because generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a composition comprising cationic polymer, anionic polymer, amphoteric polymer, and non-polymeric acids and bases are taught by Traynor. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients via routine experimentation.
As to claim 15, Traynor teaches a pH of 2 to 7 in paragraph 0144. This overlaps with the claimed pH range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 16, in Example 4 of Traynor on page 30, paragraphs 0294-0304, water is 65% of the composition; as such, the remaining 35% of the composition is understood to be the particle.
As to claim 17, the composition of Traynor is intended to be applied to skin, as of Traynor, e.g. claims 13 and 14. As best understood by the examiner, a method of applying the composition of Traynor to skin, followed by evaporation of the water or solvent in which the particle of Traynor is contained would have resulted in forming the film required by claim 17.
As to claim 18, this claim is rejected for essentially the same reason that claim 17 is rejected.
As to claim 19, this is an independent claim requiring a film comprising essentially the subject matter of claim 1 with the exception of the fact that the volatile solvent in claim 1 is not recited in claim 19. As best understood by the examiner, placement of the composition of Traynor on the skin followed by evaporation of the water or solvent in which the composition of Traynor is present would have resulted in formation of the required film.
As to claim 20, this claim is rejected for essentially the same reason that claim 17 is rejected.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1) in view of Conrady et al. (US Patent 3,590,118).
Traynor is drawn to a complex comprising cationic and anionic polymer to deliver active agents topically. See the rejection above over Traynor by itself.
Traynor does not teach that the composition is resistant to water with a pH of less than 7 and removal with water with a pH of greater than 7.
Conrady et al. (hereafter referred to as Conrady) is drawn to a composition intended to deliver an active agent to skin, wherein the most preferred active agent is an insect repellent, as of Conrady, title and abstract. Conrady teaches the following, as of the abstract, relevant text reproduced below.

    PNG
    media_image5.png
    81
    487
    media_image5.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Traynor to have coated the skin in the manner taught by Conrady. Traynor is drawn to a composition for application to the skin, as of Traynor, claims 13 and 14, and the composition of Traynor is intended as a rinse-off product, as of Traynor, paragraph 0191. Conrady teaches a product that is resistant to incidental water but removable under soap and water. As such, the skilled artisan would have been motivated to have modified the composition of Traynor to have been removable in soapy water but resistant to water such as rain or perspiration in order to have resulted in a method of application of a composition to a keratin substrate that is predictably capable of being applied but subsequently rinsed off with reasonable expectation of success. Such a composition is desired by Traynor given that Traynor teaches a rinse-off product.
As to claim 21, the claim also requires a method of preparing a cosmetic film. Conrady teaches this as of at least column 2, lines 30-35.

Response to Arguments Regarding Obviousness Rejections
In applicant’s arguments, applicant argues that the “consisting of” language in the instant claims overcomes the rejection over Traynor because Traynor teaches a sol-gel particle which excluded by the recited “consisting of” language. Applicant made this argument on pages 8-10 of applicant’s response on 5 April 2022.
Prior to addressing this issue on the merits, the examiner notes that a similar issue had been addressed in a related case; namely, application 16/060,896. The ‘896 application has overlapping inventors with the instant application, and the instant claims have been rejected over the claims of the ‘896 application on the grounds of double patenting. In fact, the claims of the ‘896 application differ from the instant claims only on the grounds that the instant claims require an amphoteric polymer not recited by the instant claims. On 20 December 2021, a claim amendment in the ‘896 application was set forth reciting that the particle consists of the recited ingredients, which is similar to the claim amendment in the instant application. The examiner did not find this argument persuasive; see pages 12-14, and especially page 13 of the office action mailed on 26 January 2022 in the ‘896 application. The following arguments, set forth below, are very similar to the arguments made by the examiner in the ‘896 application in the office action mailed on 26 January 2022.
As an initial matter, the examiner, the phrase “sol-gel” is frequently used in the art to describe the formation of an inorganic oxide such as silica by a specific process. For example, in one well-known example of a “sol-gel” process, silica is made from a starting material such as tetraethyl orthosilicate (tetraethoxysilane). In this process, tetraethyl orthosilicate is hydrolyzed followed by polymerized to form silica; the polymerization often being referred to as polycondensation. Traynor appears to teach this at least as of paragraph 0123, though sol-gel processes to form other inorganic oxides such as alumina, zirconia, and titania are taught elsewhere in the reference.
However, as best understood by the examiner, the inorganic sol-gel particle of Traynor appears to be completely separate from the particle comprising the polycation of Traynor. The examiner makes this determination in view of Example 1 of Traynor, which is reproduced below.

    PNG
    media_image6.png
    311
    471
    media_image6.png
    Greyscale

In this embodiment, a composition comprising polyquaternium-4 (a polycation) and a sunscreen active was prepared. Titanium dioxide, apparently prepared by a sol-gel process, was added separately. While the particle comprising polyquaternium-4 in the above example is not a polyion complex because there is no polyanion, the skilled artisan would have been motivated to have added a polyanion and/or amphoteric polymer such as polyquaternium-22 to the polyquaternium-4 in view of the teachings of paragraph 0182 of Traynor.
The examiner notes the “consisting of” language on the second line of claim 1. This consisting language would appear to exclude an additional unrecited ingredient from the particle. However, claim 1 also recites “comprising” language on the first line of claim 1. This would appear to allow for additional ingredients in the composition, provided those ingredients are not in the particle. In the case of Traynor, the inorganic oxide prepared by a sol-gel process does not appear to be in the same particle as the organic ingredients, as of at least Example 1 of Traynor. As such, the presence of such inorganic ingredients would not appear to render the composition of Traynor outside the “consisting of” language of the instant claims.


Close Prior Art – No Rejection
Uehara Reference: As additionally relevant prior art, the examiner cites Uehara et al. (US 2006/0293197 A1), which was cited previously in the prosecution history of the instant application. Uehara et al. (hereafter referred to as Uehara) is drawn to a conditioning composition, as of Uehara, title and abstract. Said composition may include a mixture of an anionic and amphoteric polymer, as of Uehara, item (b) in the abstract. Said composition may be in the form of a particle, as of Uehara, paragraphs 0017, 0023, 0057, and elsewhere in the reference. Said composition may include various dibasic acids such as malic acid or succinic acid, as of Uehara, paragraph 0035. Said composition is present in water, as of Uehara, examples on page 9; water is understood to be a physiologically acceptable medium. Uehara also teaches a cationic polymer in paragraph 0024.
Uehara is drawn to a coacervate, as of the title of Uehara. In contrast, the instantly claimed invention, as currently amended, is drawn to a polyion complex particle, as of instant claims 1 and 19.
In applicant’s response on 19 November 2021 (hereafter referred to as applicant’s prior response), one of applicant’s arguments is that a coacervate and a polyion complex (also referred to as a polyelectrolyte complex) are not the same. In support of this position, the examiner cites Wang et al. (Macromolecules, Vol. 47, 2014, pages 3108-3116), which was cited in applicant’s prior response. Wang is drawn to polyelectrolyte complexes and coacervates, and provides the following teaching as of page 3108, right column, relevant text reproduced below.

    PNG
    media_image7.png
    288
    644
    media_image7.png
    Greyscale

The abbreviation “PECOX” in Wang is understood to refer to a polyelectrolyte complex, which is the same as the polyion complex required by the instant claims.  As such, in view of applicant’s arguments as well as the above-reproduced text, the examiner agrees with applicant’s position that a polyion complex and a coacervate are not the same.
Additionally, whether a composition comprising a cationic polymer together with an anionic polymer is in the form of a coacervate or a polyion complex appears to relate to the salt concentration, it appears to be highly unpredictable as to whether a combination of ions is in the form of a polyelctrolyte complex or a polyelectrolyte coacervate. In support of this position, the examiner cites Wang, page 3111, left column, top paragraph, reproduced below.

    PNG
    media_image8.png
    603
    643
    media_image8.png
    Greyscale

Based upon the above-reproduced text, it appears that whether a combination of polymeric cations and polymeric anions would have been in the form of a coacervate or polyion complex would have been highly unpredictable. As such, there would not have been a reasonable expectation that the skilled artisan would have been successfully capable of modifying the composition of Uehara from a coacervate to a polyion complex. Additionally, it does not appear that there would have been motivation for the skilled artisan to have modified Uehara to have formed a polyion complex instead of a coacervate.
Uehara also differs from the claimed invention because Uehara does not teach at least one of Mexoryl SX, ascorbic acid, phytic acid, or Yellow 6. Even if, purely en arguendo, the skilled artisan would have been motivated to have modified Uehara to have included one of these elements (e.g. based upon the teachings of Beckdahl et al. (US 2013/0131188 A1)), there would have been no reasonable expectation that the resultant composition would have successfully been in the form of a polyion complex. This determination is made in view of the fact that Uehara appears to teach a coacervate rather than a polyion complex, and whether a combination of ions forms a polyion complex rather than a coacervate appears to be highly unpredictable in view of the teachings of Wang.
Mori Reference: As an additional cited reference, the examiner cites Mori et al. (US 2009/0281056 A1). Mori et al. (hereafter referred to as Mori) teaches a polyion complex, as of Mori, title and abstract. The polyion complex of Mori includes cationized hyaluronic acid, which is an amphoteric polymer because it includes both anionic carboxyl groups and cationic quaternary ammonium groups, as of claim 2 of Mori. The polyion complex of Mori also includes regular hyaluronic acid, as of Mori, abstract. However, Mori does not appear to teach the required non-polymeric acid or non-polymeric base. Also, it is unclear that the composition of Mori forms a particle as required by the instant claims.
Matsuzaki Reference: As an additional relevant reference, the examiner cites Matsuzaki et al. (US Patent 5,849,834). Matsuzaki et al. (hereafter referred to as Matsuzaki) is drawn to a polyion complex, as of Matsuzaki, title and abstract. The polyion complex described in the abstract of Matsuzaki comprises cationized cellulose and sodium hyaluronate. However, the composition of Matsuzaki is a water in oil emulsion, as of Matsuzaki, title and abstract. Looking to column 12 of Matsuzaki, it appears that the composition of Matsuzaki has the following components.

    PNG
    media_image9.png
    109
    490
    media_image9.png
    Greyscale

Also, the composition of Matsuzaki comprises cationized cellulose and sodium hyaluronate, as of claim 4 of Matsuzaki, reproduced below.

    PNG
    media_image10.png
    127
    486
    media_image10.png
    Greyscale

As best understood by the examiner, this would have been expected to have formed a composition with the following structure, as of the following picture drawn by the examiner.

    PNG
    media_image11.png
    658
    1116
    media_image11.png
    Greyscale

As such, the composition of Matsuzaki differs from the claimed invention for at least the following reasons.
First, while Matsuzaki teaches a cationic polymer and an anionic polymer, it is unclear as to whether Matsuzaki teaches an amphoteric polymer.
Secondly, even if, purely en arguendo, the charged celluloses known as polyquaterniums, as of Matsuzaki, column 5 lines 17-22 were actually amphoteric rather than cationic, the composition of Matsuzaki would still not read on the claimed invention. This is because Matsuzaki does not appear to teach the required non-polymeric acid or base.
Third, even if, purely en arguendo, the skilled artisan would have been motivated to have added a non-polymeric acid or base to the composition of Matsuzaki, the resultant composition would still have been deficient. This is because the composition of Matsuzaki, being a water in oil emulsion, comprises an internal water phase. As such, the “particle” of Matsuzaki would appear to comprise water in addition to the ionic polymers of the polyion complex. The inclusion of water in the particle would appear to be excluded by the “consisting of” language of the instant claims; this language would appear to limit the particle to the ionic polymers and the non-polymeric acid and/or base. This is because the “consisting of” language excludes elements that are not specifically recited; see MPEP 2111.03(II). The examiner notes that the instant claims recite a physiologically acceptable volatile medium, and water is a physiologically acceptable volatile medium. However, the instant claims are understood to require that the physiologically acceptable volatile medium, while being part of the composition as a whole, is not part of the polyion complex particle. In the case of Matsuzaki, the physiologically acceptable medium (water) is part of the polyion complex particle; as such, for that reason, Matsuzaki differs from the instantly claimed invention.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13, and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-16, 18-22, and 24-25 of copending Application No. 16/060,896 in view of Heinrichs et al. (US 2006/0188459 A1).
Claims 1-8, 13, and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-9, 14, 16-17, and 19-26 of copending Application No. 16/062,065 in view of Heinrichs et al. (US 2006/0188459 A1).
The instant claims are drawn to a particle comprising a cationic polymer, an anionic polymer, an amphoteric polymer, a physiologically acceptable volatile medium, and either an acid with two or more pKa values or a base with two or more pKb values. The instant claims also require a specific pH range.
The copending claims of both applications are drawn to particles comprising cationic and anionic polymers and a physiologically acceptable volatile medium. The copending claims of both applications recite terephalylidine dicamphor sulfonic acid (Mexoryl SX), as of claim 12 of the ‘896 application and claim 24 of the ‘065 application; this is understood to be a non-polymeric acid having two or more pKa values.
The copending claims do not recite an amphoteric polymer.
Heinrichs et al. (hereafter referred to as Heinrichs) is drawn to a cosmetic, pharmaceutical, or dermatological preparation, as of Heinrichs, title and abstract. Said composition may be used as a sunscreen, as of Heinrichs, paragraphs 0004, 0008, 0042, 0043, claim 9, claim 40, and elsewhere in the document. Said composition may include polyquaternium-22 and polyquaternium-39, as of paragraph 0194. Heinrichs also teaches histidine and tryptophan in paragraph 0179.
It would have been prima facie obvious for one of ordinary skill in the art to have included the polyquaternium polymers of Heinrichs in the composition of the copending claims of both applications. The copending claims of both applications are drawn to cosmetic compositions intended for application on the skin. Heinrichs teaches that polyquaternium-22 and polyquaternium-39 are polymers which may be included in compositions for application onto the skin. As such, the skilled artisan would have been motivated to have included the polyquaternium-22 and polyquaternium-39 of Heinrichs with the compositions of the copending claims in order to have predictably formed a composition useful for cosmetic purposes and application on skin with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (polyquaternium-22 and polyquaternium-39) for incorporation into a composition (a cosmetic composition to be used on skin), based on its recognized suitability for its intended use (an excipient in a skin treatment preparation). See MPEP 2144.07.  
These are provisional nonstatutory double patenting rejections.


Claims 1-8, 13, and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-15, and 17 of copending Application No. 16/618,755 in view of Heinrichs et al. (US 2006/0188459 A1).
The instant claims are drawn to a particle comprising a cationic polymer, an anionic polymer, an amphoteric polymer, a physiologically acceptable volatile medium, and either an acid with two or more pKa values or a base with two or more pKb values. The instant claims also require a specific pH range.
The copending claims are drawn to a particle comprising a cationic polymer, an anionic polymer, a non-polymeric base having two or more pKb values, and a physiologically acceptable volatile medium.
The copending claims do not recite an amphoteric polymer.
Heinrichs et al. (hereafter referred to as Heinrichs) is drawn to a cosmetic, pharmaceutical, or dermatological preparation, as of Heinrichs, title and abstract. Said composition may be used as a sunscreen, as of Heinrichs, paragraphs 0004, 0008, 0042, 0043, claim 9, claim 40, and elsewhere in the document. Said composition may include polyquaternium-22 and polyquaternium-39, as of paragraph 0194. Heinrichs also teaches Vitamin C (i.e. ascorbic acid) and phytic acid in paragraph 0179.
It would have been prima facie obvious for one of ordinary skill in the art to have included the polyquaternium polymers of Heinrichs in the composition of the copending claims. The copending claims are drawn to cosmetic compositions intended for application on the skin. Heinrichs teaches that polyquaternium-22 and polyquaternium-39 are polymers which may be included in compositions for application onto the skin. As such, the skilled artisan would have been motivated to have included the polyquaternium-22 and polyquaternium-39 of Heinrichs with the compositions of the copending claims in order to have predictably formed a composition useful for cosmetic purposes and application on skin with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (polyquaternium-22 and polyquaternium-39) for incorporation into a composition (a cosmetic composition to be used on skin), based on its recognized suitability for its intended use (an excipient in a skin treatment preparation). See MPEP 2144.07.  
This is a provisional nonstatutory double patenting rejection.


Withdrawn Double Patenting Rejections
The examiner has withdrawn the previously applied double patenting rejections to US applications 16/619,887 and 16/770,918. This is because the claims of the ‘887 and the ‘918 applications do not recite the required non-polymeric acid selected from the group consisting of Mexoryl SX, ascorbic acid, phytic acid, salts thereof, Yellow 6, or mixtures thereof. The claims of the ‘887 and ‘918 applications also do not recite the required non-polymeric base selected from the group consisting of arginine, lysine, histidine, tryptophan, ornithine, salts thereof, and a mixture thereof. The claims of the ‘887 and ‘918 applications also comprise an oil in the particle that would appear to be excluded by the “consisting of” language of the instant claims.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 5 April 2022, pages 10-11, applicant has requested that the double patenting rejections be held in abeyance. As such, these rejections have been maintained.
Proposed claim amendments to overcome the applied rejections under 35 U.S.C. 112 are set forth on the next page.

Proposed Amendments to Overcome Issues Under 35 U.S.C. 112
The examiner proposes the following claim amendments to claims 1 and 17-21 in order to overcome issues under 35 U.S.C. 112. The examiner clarifies that the proposed amendments are only for overcoming the rejections under 35 U.S.C. 112 and do not overcome the obviousness and double patenting issues. Additional amendments other than these set forth below may be necessary to overcome the obviousness rejections, especially the obviousness rejection over Traynor.

Claim 1 (Proposed Amendment): A composition comprising:
(a) at least one polyion complex particle, consisting of:
at least one cationic polymer and at least one amphoteric polymer; at least one anionic polymer and at least one amphoteric polymer; or at least one amphoteric polymer; and
at least one non-polymeric acid having two or more pKa values or salt(s) thereof or at least one non-polymeric base having two or more pKb values or salt(s) thereof; [[ ]]
[[ ]]
wherein the non-polymeric acid having two or more pKa values or salt(s) thereof is selected from the group consisting of terephthalylidene dicamphor sulfonic acid [[ ]] , ascorbic acid, phytic acid, [[ ]] Yellow 6 [[ ]] , and a mixture thereof; and
wherein the non-polymeric base having two or more pKb values or salt(s) thereof is selected from the group consisting of arginine, lysine, histidine, tryptophan, ornithine, [[ ]] and a mixture thereof; and
(b) at least one physiologically acceptable volatile medium,
wherein the pH of the composition is from 3 to 9.

[Claim 1 is proposed to be amended in this manner for the following reasons. First, the recitation “salts thereof” in regard to the non-polymeric acid is duplicative because “salt(s) thereof” has been recited earlier with regard to the non-polymeric acid. Secondly, the examiner proposes deleting “Mexoryl SX” and “Sunset Yellow FCF” to remove trade names from the claim and overcome issues under 35 U.S.C. 112(b) relating to trade names; see MPEP 2173.05(u). Additionally, the examiner proposes rewriting the claim so that all of the limitations regarding the polyion complex particle are presented prior to the limitations regarding the physiologically acceptable volatile medium; this is not intended to limit the claim scope but is presented to make the claim clearer to read.]

Claim 17 (Proposed Amendment): A process for preparing a film, comprising: 
providing a composition comprising 
(a) at least one polyion complex particle, consisting of:
at least one cationic polymer and at least one amphoteric polymer; at least one anionic polymer and at least one amphoteric polymer; or at least one amphoteric polymer; and
at least one non-polymeric acid having two or more pKa values or salt(s) thereof or at least one non-polymeric base having two or more pKb values or salt(s) thereof; 
wherein the non-polymeric acid having two or more pKa values or salt(s) thereof is selected from the group consisting of terephthalylidene dicamphor sulfonic acid, ascorbic acid, phytic acid, Yellow 6, and a mixture thereof; and
wherein the non-polymeric base having two or more pKb values or salt(s) thereof is selected from the group consisting of arginine, lysine, histidine, tryptophan, ornithine, and a mixture thereof; and
(b) at least one physiologically acceptable volatile medium,
wherein the pH of the composition is from 3 to 9;
(ii) applying the composition onto a substrate, [[ ]] and
(iii) drying the composition which has been applied to the substrate to prepare a film applied on the substrate.

Claim 18 (Proposed Amendment): A film applied on a substrate, prepared by [[ ]] the process of claim 17.


Claim 19 (Proposed Amendment): A film, comprising:
a polyion complex particle, consisting of:
at least one cationic polymer and at least one amphoteric polymer; at least one anionic polymer and at least one amphoteric polymer; or at least one amphoteric polymer; and
at least one non-polymeric acid having two or more pKa values or salt(s) thereof or at least one non-polymeric base having two or more pKb values or salt(s) thereof,
wherein:
the non-polymeric acid having two or more pKa values or salt(s) thereof is selected from the group consisting of terephthalylidene dicamphor sulfonic acid [[ ]] , ascorbic acid, phytic acid, [[ ]] Yellow 6 [[ ]] , and a mixture thereof, and
the non-polymeric base having two or more pKb values or salt(s) thereof is selected from the group consisting of arginine, lysine, histidine, tryptophan, ornithine, [[ ]] and a mixture thereof.

Claim 20 (Proposed Amendment): [[ ]] The cosmetic process [[ 
]] for preparing a film of claim 17, wherein the substrate is a keratin substrate.

Claim 21 (Proposed Amendment): [[ ]] The cosmetic process for preparing a [[ ]] film on a keratin substrate of claim 20, [[ ]] wherein the cosmetic film is resistant to water with a pH of 7 or less, and is removable with water with a pH of more than 7.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612